Title: From George Washington to Major General Horatio Gates, 7 May 1777
From: Washington, George
To: Gates, Horatio



Sir
Head Quarters Morris Town May 7th 1777

The inclosed, to General Wayne, requires him to hasten to me as speedily as he can, after the receipt of my letter. His presence in this quarter cannot be dispensed with. The Pensylvania troops, daily coming in, are without any General officer of their own state, to command them; and my intention is, as far as circumstances will permit, to arrange the different troops, under the respective Generals of the states, they belong to; which will be advancive of harmony and obedience. I have ordered on the number of General officers, proportioned to the troops assigned for your department; and I desire, you will do every thing necessary to facilitate General Wayne’s repairing to my Head Quarters, as directed. I am Sir Your most obedient servant

Go: Washington

